United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-3480
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Eastern District of Arkansas.
Randy Lee Vanhorn,                         * [UNPUBLISHED]
                                           *
              Appellant.                   *
                                      ___________

                            Submitted: August 19, 1999
                                Filed: August 24, 1999
                                    ___________

Before McMILLIAN, BRIGHT, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Randy Lee Vanhorn appeals from the sentence imposed by the district court1
after he pleaded guilty to failing to appear for a sentencing arising out of his guilty plea
to fraud offenses, in violation of 18 U.S.C. § 3146(a)(1). The district court sentenced
Vanhorn to 6 months imprisonment. This appeal followed. After appellate counsel
moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), we granted
Vanhorn permission to file a pro se supplemental brief, but he has not done so. As we


       1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
conclude Vanhorn knowingly waived his right to appeal his sentence, we dismiss this
appeal.

       Vanhorn’s written sentencing stipulation stated “in consideration of the United
States’ recommendation of a sentence of six months, [Vanhorn] knowingly and
voluntarily waives his right to appeal any sentence imposed by the Court and the
manner in which the sentence is determined so long as his sentence is within the
U.S.S.G. Guidelines.”

       A defendant may waive his right to appeal; however, the waiver “must be the
result of a knowing and voluntary decision.” United States v. Michelsen, 141 F.3d 867,
871 (8th Cir.), cert. denied, 119 S. Ct. 363 (1998). We conclude Vanhorn knowingly
and voluntarily waived his right to bring this appeal, as at the time of his sentencing,
Vanhorn was 35 years old with a high school equivalency diploma and some
experience with the criminal justice system; the waiver language in the sentencing
stipulation is clear; the waiver was discussed at the sentencing hearing, and the court
only advised Vanhorn he could appeal his conviction, not his sentence; and Vanhorn
does not maintain on appeal that his waiver was made unknowingly or involuntarily.
See United States v. Petty, 80 F.3d 1384, 1387 (9th Cir. 1996); cf. Michelsen, 141 F.3d
at 871-72; United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996); United
States v. Rutan, 956 F.2d 827, 829-30 & n.3 (8th Cir. 1992).

      Accordingly, we now specifically enforce Vanhorn’s promise not to appeal by
dismissing the appeal. See United States v. Williams, 160 F.3d 450, 452 (8th Cir.
1998) (per curiam).




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-